                                                              Case 2:18-cr-00136-APG-PAL Document 140 Filed 07/27/21 Page 1 of 3


                                                          1   KATHLEEN BLISS, ESQ.
                                                              Nevada Bar No. 7606
                                                          2   kb@kathleenblisslaw.com
                                                              KATHLEEN BLISS LAW PLLC
                                                          3   1070 West Horizon Ridge Parkway., Suite 202
                                                              Henderson, Nevada 89012
                                                          4   Telephone: 702.463.9074

                                                          5   Attorney for Cole Lusby

                                                          6                               UNITED STATES DISTRICT COURT
                                                          7                                      DISTRICT OF NEVADA
                                                          8
                                                                UNITED STATES OF AMERICA,                         CASE NO. 2:18-cr-00136-APG
                                                          9
                                                                                 Plaintiff,
                                                         10
                                                                                                                  STIPULATION TO CONTINUE
                                                                      vs.                                         SENTENCING HEARING
                                                         11
                                                                                                                  (Third Request)
                                                                 COLE LUSBY,
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                                 Defendant.
                                                         13
      HENDERSON NEVADA 89012




                                                         14
                                    TEL – 702.463.9074




                                                         15          IT IS HEREBY STIPULATED by and between Kathleen Bliss, Esq., counsel for

                                                         16   Defendant Cole Lusby, and Elham Roohani, Assistant United States Attorney, that the
                                                         17
                                                              Sentencing Hearing currently scheduled for August 19, 2021, at 1:30 p.m., be vacated and set to
                                                         18
                                                              a date and time convenient to this Court, but no sooner than 45 days.
                                                         19
                                                                     The stipulation is entered for the following reasons:
                                                         20
                                                                     1.      On February 26, 2021, Mr. Lusby entered a plea of guilty to the superseding
                                                         21

                                                         22   indictment, charging him with failure to register as a sex offender, in violation 18 U.S.C. §

                                                         23   2250(a). ECF No. 133.
                                                         24          2.      Defendant’s counselor, Pauline Hildreth, is still treating Mr. Lusby as a condition
                                                         25
                                                              of his supervision in a related case. Counselor, Pauline Hildreth, has asked the defendant to
                                                         26
                                                              complete tasks expected to take 3-4 weeks and, if completed, will be providing documentation to
                                                         27
                                                              the Court certifying Defendant’s successful completion of treatment. Furthermore, a mitigation
                                                         28

                                                                                                          Page 1 of 3
                                                              Case 2:18-cr-00136-APG-PAL Document 140 Filed 07/27/21 Page 2 of 3


                                                          1   video has not been finalized as the presentation may be impacted by a successful discharge from
                                                          2   treatment, so allowing the process to conclude is important to Mr. Lusby’s mitigation
                                                          3
                                                              presentation to this Court. Upon completion of both, the United States and Probation should
                                                          4
                                                              have adequate time to review and respond accordingly.
                                                          5
                                                                         4.     Defendant is not in custody and agrees to the proposed continuance.
                                                          6

                                                          7              3.     Both parties agree to this continuance.

                                                          8              4.     Denial of this request for a continuance would deny counsel for Mr. Lusby

                                                          9   sufficient time to effectively and thoroughly prepare for sentencing, taking into account due
                                                         10
                                                              diligence. Accordingly, a denial of this request for continuance could result in a miscarriage of
                                                         11
                                                              justice.
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                                         Dated this 27th day of July 2021.
                                                         13
      HENDERSON NEVADA 89012




                                                         14
                                    TEL – 702.463.9074




                                                         15

                                                         16
                                                              /s/ Elham Roohani _____ ______                                /s/Kathleen Bliss_______
                                                         17   ELHAM ROOHANI, ESQ.                                           KATHLEEN BLISS ESQ.
                                                              Assistant U.S. Attorney                                       Counsel for Cole Lusby
                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                             Page 2 of 3
                                                              Case 2:18-cr-00136-APG-PAL Document 140 Filed 07/27/21 Page 3 of 3


                                                          1
                                                                                          UNITED STATES DISTRICT COURT
                                                          2
                                                                                                   DISTRICT OF NEVADA
                                                          3

                                                          4     UNITED STATES OF AMERICA,                        CASE NO. 2:18-cr-00136-APG-PAL
                                                          5                      Plaintiff,
                                                          6                                                      ORDER
                                                                     vs.
                                                          7      COLE LUSBY,
                                                          8                      Defendant.
                                                          9

                                                         10
                                                                     Based upon the stipulation of the parties, and good cause appearing, it is hereby
                                                         11
                                                              ORDERED that Mr. Lusby’s sentencing hearing set for August 19, 2021, be, and the same hereby
1070 W. HORIZON RIDGE PKWY., SUITE 202




                                                         12
  KATHLEEN BLISS LAW PLLC




                                                         13   is, VACATED.
      HENDERSON NEVADA 89012




                                                         14          IT IS FURTHER ORDERED that the sentencing hearing is reset for October 28, 2021,
                                    TEL – 702.463.9074




                                                         15   at the hour of 1:30 p.m. in courtroom 6C.
                                                         16

                                                         17
                                                              Dated this 27th day of July, 2021.
                                                         18

                                                         19

                                                         20

                                                         21
                                                                                                           ________________________________________
                                                         22
                                                                                                           THE HONORABLE ANDREW P. GORDON
                                                         23                                                UNITED STATES DISTRICT JUDGE

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                                                          Page 3 of 3
